Citation Nr: 0514937	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-09 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1948 to May 1952, 
from October 1952 to September 1953, and from June 1954 to 
March 1970.  The veteran died on February [redacted], 2003.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Atlanta, Georgia, Regional Office 
(RO).  That decision denied service connection for the cause 
of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's death certificate notes that the cause of death 
was chronic obstructive pulmonary disease.  During his 
lifetime, the veteran filed for service connection for 
emphysema, claimed as secondary to radiation exposure.  A 
December 1997 VA examination report noted that the veteran 
was diagnosed with emphysema in 1984.  The diagnosis noted in 
the report was chronic obstructive pulmonary disease.  No 
etiology for the diagnosis was noted in the examination 
report.  In addition post-service treatment records dated 
August 1995 through August 1997 reflected treatment for 
complaints associated with his lung disorder, and noted a 
history of reported asbestos exposure, radiation exposure, 
and cigarette smoking.  However, none of the treatment 
records specifically commented on the etiology of the 
disorder.

The appellant contends that the veteran's lung disorder was 
secondary to either radiation exposure or asbestos exposure 
during service.  While, there are no records documenting 
radiation exposure during service, the February 2004 
statement of the case conceded that the veteran's military 
operational specialty of tank mechanic would have exposed him 
to asbestos as the brake pads for tanks were made of asbestos 
during his period of active duty.  The RO denied the claim 
for entitlement to service connection for the cause of the 
veteran's death on the basis that the veteran's lung disorder 
was more likely attributable to his cigarette smoking or 
post-service asbestos exposure, as opposed to any in-service 
exposure to asbestos.  A review of the record reveals that 
there are no clinical opinions of record regarding that 
etiology of the veteran's chronic obstructive pulmonary 
disease.  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the 
appellant due process of law, the veteran's claims folder 
should be reviewed in order to obtain a VA medical opinion 
regarding the likely etiology of the veteran's chronic 
obstructive pulmonary disease.

Accordingly, the claim is REMANDED for the following:

1.  The claims folder and a separate copy 
of this remand should be made available 
to an appropriate VA examiner for review.  
The examiner is asked to offer an opinion 
as to whether it is as likely as not that 
the veteran's cause of death, chronic 
obstructive pulmonary disease, was 
related to asbestos exposure during his 
period of active service.  The examiner 
is asked to provide a rationale for any 
opinions expressed.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




